Exhibit 10.2

 

BRADY CORPORATION
RESTRICTED STOCK UNIT AGREEMENT

 

The Management Development and Compensation Committee (the “Committee”) of the
Brady Corporation Board of Directors has awarded to J. Michael Nauman
(“Employee”) a restricted stock unit award effective August 4, 2014 pursuant to
the terms of the Brady Corporation 2012 Omnibus Incentive Stock Plan (the
“Plan”). The Corporation’s records shall be the official record of the grant
described herein and, in the event of any conflict between this description and
the Corporation’s records, the Corporation’s records shall control.

 

1.                                      Number of Units

 

This Restricted Stock Unit Award applies to 53,668 shares of the presently
authorized Class A Nonvoting Common Stock of the Corporation, $.01 par value
(the “Restricted Stock Units”).  The Restricted Stock Units granted under this
Agreement are units that will be reflected in a book account maintained by the
Corporation until they become vested or have been forfeited.

 

2.                                      Service Vesting Requirement

 

The vesting of this Award (other than pursuant to accelerated vesting in certain
circumstances as provided in Section 3 below) shall be subject to the
satisfaction of the condition set forth in Section 2(a) below:

 

(a)                                 Vesting.  The Award shall be subject to the
following service vesting requirement.  If the Employee continues in employment
through the vesting dates listed below, the Restricted Stock Units shall be
vested as listed in the following table:

 

Vesting Date

 

Cumulative Percentage of 
Vested Restricted Stock Units

 

 

 

Third anniversary of grant date

 

33-1/3%

Fourth anniversary of grant date

 

66-2/3%

Fifth anniversary of grant date

 

100%

 

(b)                                 Forfeiture of Restricted Stock Units. 
Except as provided in Section 3, if the Employee terminates employment prior to
the satisfaction of the vesting requirements set forth in Section 2(a) above,
any unvested Restricted Stock Units shall immediately be forfeited.  The period
of time during which the Restricted Stock Units covered by this Award are
forfeitable is referred to as the “Restricted Period.”

 

--------------------------------------------------------------------------------


 

3.                                      Accelerated Vesting.

 

(a)                                 Notwithstanding the terms and conditions of
Section 2 hereof, in the event of the termination of the Employee’s employment
with the Corporation (and any Affiliate) prior to the end of the Restricted
Period due to death or Disability, or due to termination by the Corporation
without Cause, the Restricted Stock Units shall become fully vested.

 

(b)                                 In the event of the termination of the
Employee’s employment with the Corporation (and any Affiliate) prior to the end
of the Restricted Period due to a Change in Control, the Restricted Stock Units
shall become unrestricted and fully vested.

 

For purposes of this Agreement, a “Change of Control” shall occur if any person
or group of persons (as defined in Section 13(d)(3) of the Securities and
Exchange Act of 1934) other than the members of the family of William H.
Brady, Jr. and their descendants, or trusts for their benefit, and the W. H.
Brady Foundation, Inc., collectively, directly or indirectly controls in excess
of 50% of the voting common stock of the Corporation.

 

For purposes of this Agreement, a termination due to Change of Control shall
occur if within the 24 month period beginning with the date a Change of Control
occurs (i) the Employee’s employment with the Corporation (and any Affiliate) is
involuntarily terminated (other than by reason of death, disability or Cause) or
(ii) the Employee’s employment with the Corporation (and any Affiliate) is
voluntarily terminated by the Employee subsequent to (A) a 10% or more
diminution in the total of the Employee’s annual base salary (exclusive of
fringe benefits) and the Employee’s target bonus in comparison with the
Employee’s total of annual base salary and target bonus immediately prior to the
date the Change of Control occurs, (B) a significant diminution in the
responsibilities or authority of the Employee in comparison with the Employee’s
responsibility and authority immediately prior to the date the Change of Control
occurs or (C) the imposition of a requirement by the Corporation that the
Employee relocate to a principal work location more than 50 miles from the
Employee’s principal work location immediately prior to the date the Change of
Control occurs.

 

For purposes of this Agreement, Cause means (i) the Employee’s willful and
continued failure to substantially perform the Employee’s duties with the
Corporation (other than any such failure resulting from physical or mental
incapacity) after written demand for performance is given to the Employee by the
Corporation which specifically identifies the manner in which the Corporation
believes the Employee has not substantially performed and a reasonable time to
cure has transpired, (ii) the Employee’s conviction of or plea of nolo
contendere for the commission of a felony, or (iii) the Employee’s commission of
an act of dishonesty or of any willful act of  misconduct which results in or
could reasonably be expected to result in significant injury (monetarily or
otherwise) to the Corporation, as determined in good faith by the Committee.

 

2

--------------------------------------------------------------------------------


 

(c)                                  In the event of (i) the merger or
consolidation of the Corporation with or into another corporation or
corporations in which the Corporation is not the surviving corporation, (ii) the
adoption of any plan for the dissolution of the Corporation, or (iii) the sale
or exchange of all or substantially all the assets of the Corporation for cash
or for shares of stock or other securities of another corporation, the
Restricted Stock Units shall become fully vested.

 

4.                                      No Dividends

 

No dividends will be paid or accrued on any Restricted Stock Units during the
Restricted Period.

 

5.                                      Settlement of Restricted Stock Units.

 

As soon as practicable after Restricted Stock Units become vested, the Company
shall deliver to the Employee one share of the Corporation’s Class A Nonvoting
Common Stock, $.01 par value (“Corporation Stock”) for each Restricted Stock
Unit which becomes vested.

 

6.                                      Transfer Restrictions

 

This Award is non-transferable and may not be assigned, pledged or hypothecated
and shall not be subject to execution, attachment or similar process.  Upon any
attempt to effect any such disposition, or upon the levy of any such process,
the Award shall immediately become null and void and the Restricted Stock Units
shall be forfeited.

 

7.                                      Withholding Taxes

 

The Corporation may require payment of or withhold any tax which it believes is
payable as a result of the Restricted Stock Units becoming vested, and the
Corporation may defer making delivery of the Corporation Stock until
arrangements satisfactory to the Corporation have been made with regard to any
such withholding obligations.  In lieu of part or all of any such payment, the
Employee, in satisfaction of all withholding taxes (including, without
limitation, Federal income, FICA (Social Security and Medicare) and any state
and local income taxes) payable as a result of such vesting, may elect, subject
to such rules and regulations as the Committee may adopt from time to time, to
have the Corporation withhold that number of shares of Corporation Stock (valued
at Fair Market Value on the date of vesting and rounded upward) required to
settle such withholding taxes.

 

8.                                      Death of Employee

 

If the Restricted Stock Units shall vest upon the death of the Employee, the
shares of Corporation Stock and any amounts in the Employee’s Dividend Account
shall be issued and paid to the estate of the Employee unless the Corporation
shall have theretofore received in writing a beneficiary designation, in which
event they shall be issued and paid to the designated beneficiary.

 

3

--------------------------------------------------------------------------------


 

9.                                     Confidentiality, Non-Solicitation and
Non-Compete

 

As consideration for the grant of this Award, Employee agrees to, understands
and acknowledges the following:

 

(a)                                 During Employee’s employment with the
Corporation and its Affiliates (the “Company”), the Company will provide
Employee with Confidential Information relating to the Company, its business and
clients, the disclosure or misuse of which would cause severe and irreparable
harm to the Company. Employee agrees that all Confidential Information is and
shall remain the sole and absolute property of the Company. Upon the termination
of Employee’s employment with the Company for any reason, Employee shall
immediately return to the Company all documents and materials that contain or
constitute Confidential Information, in any form whatsoever, including but not
limited to, all copies, abstracts, electronic versions, and summaries thereof.
Executive further agrees that, without the written consent of the Chief
Executive Officer of the Corporation or, in the case of the Chief Executive
Officer of the Corporation, without the written approval of the Board of
Directors of the Corporation, Employee will not disclose, use, copy or
duplicate, or otherwise permit the use, disclosure, copying or duplication of
any Confidential Information of the Company, other than in connection with the
authorized activities conducted in the course of Employee’s employment with the
Company. Employee agrees to take all reasonable steps and precautions to prevent
any unauthorized disclosure, use, copying or duplication of Confidential
Information.  For purposes of this Agreement, Confidential Information means any
and all financial, technical, commercial or other information concerning the
business and affairs of the Company that is confidential and proprietary to the
Company, including without limitation,

 

(i)                                     information relating to the Company’s
past and existing customers and vendors and development of prospective customers
and vendors, including specific customer product requirements, pricing
arrangements, payments terms, customer lists and other similar information;

 

(ii)                                  inventions, designs, methods, discoveries,
works of authorship, creations, improvements or ideas developed or otherwise
produced, acquired or used by the Company;

 

(iii)                               the Company’s proprietary programs,
processes or software, consisting of but not limited to, computer programs in
source or object code and all related documentation and training materials,
including all upgrades, updates, improvements, derivatives and modifications
thereof and including programs and documentation in incomplete stages of design
or research and development;

 

(iv)                              the subject matter of the Company’s patents,
design patents, copyrights, trade secrets, trademarks, service marks, trade
names, trade dress, manuals, operating instructions, training materials, and
other industrial

 

4

--------------------------------------------------------------------------------


 

property, including such information in incomplete stages of design or research
and development; and

 

(v)                                 other confidential and proprietary
information or documents relating to the Company’s products, business and
marketing plans and techniques, sales and distribution networks and any other
information or documents which the Company reasonably regards as being
confidential.

 

(b)                                 Employee agrees that, without the written
consent of the Chief Executive Officer of the Corporation, in the case of the
Chief Executive Officer of the Corporation, without the written approval of the
Board of Directors of the Corporation, Employee shall not engage in any of the
conduct described in subsections (i) or (ii), below, either directly or
indirectly, or as an employee, contractor, consultant, partner, officer,
director or stockholder, other than a stockholder of less than 5% of the
equities of a publicly traded corporation, or in any other capacity for any
person, firm, partnership or corporation:

 

(i)                                     During the time of Employee’s employment
with Company, Employee will not: (A) perform duties as or for a Competitor; or
(B) participate in the inducement of or otherwise encourage Company employees,
clients, or vendors to currently and/or prospectively breach, modify, or
terminate any agreement or relationship they have or had with Company.

 

(ii)                                  For a period of 24 months following the
termination of Employee’s employment with Company, Employee will not:
(A) perform duties as or for a Competitor that are the same as or similar to the
duties performed by Employee for the Company at any time during any part of the
24 month period preceding the termination of Employee’s employment with Company;
or (B) participate in the inducement of or otherwise encourage Company
employees, clients, or vendors to currently and/or prospectively breach, modify,
or terminate any agreement or relationship they have or had with Company during
any part of the 24 month period preceding the termination of Employee’s
employment with Company.

 

For purposes of this Agreement, a Competitor shall mean any corporation, person,
firm or organization (or division or part thereof) engaged in or about to become
engaged in research and development work on, or the production and/or sale of,
any product or service which is directly competitive with one with respect to
which Employee acquired Confidential Information by reason of Employee’s work
with the Company.

 

(c)                                  Employee acknowledges and agrees that
compliance with this Section 9 is necessary to protect the Company, and that a
breach of any of this Section 9 will result in irreparable and continuing damage
to the Company for which there will be no adequate remedy at law. In the event
of a breach of this Section 9, or any part thereof, the Company, and its
successors and assigns, shall be entitled to injunctive relief and to such other
and further relief as is proper under the

 

5

--------------------------------------------------------------------------------


 

circumstances. The Company shall institute and prosecute proceedings in any
Court of competent jurisdiction either in law or in equity to obtain damages for
any such breach of this Section 9, or to enjoin Employee from performing
services in breach of Section 9(b) during the term of employment and for a
period of 24 months following the termination of employment. Employee hereby
agrees to submit to the jurisdiction of any Court of competent jurisdiction in
any disputes that arise under this Agreement.

 

(d)                                 Employee further agrees that, in the event
of a breach of this Section 9, the Corporation shall also be entitled to recover
the value of any amounts previously paid or payable or any shares (or the value
of any shares) delivered or deliverable to Employee pursuant to any Company
bonus program, this Agreement, and any other Company plan or arrangement.

 

(e)                                  Employee agrees that the terms of this
Section 9 shall survive the termination of Employee’s employment with the
Company.

 

(f)                                   EMPLOYEE HAS READ THIS SECTION 9 AND
AGREES THAT THE CONSIDERATION PROVIDED BY THE CORPORATION IS FAIR AND REASONABLE
AND FURTHER AGREES THAT GIVEN THE IMPORTANCE TO THE COMPANY OF ITS CONFIDENTIAL
AND PROPRIETARY INFORMATION, THE POST-EMPLOYMENT RESTRICTIONS ON EMPLOYEE’S
ACTIVITIES ARE LIKEWISE FAIR AND REASONABLE.

 

10.                               Clawback

 

This Award is subject to the terms of the Corporation’s recoupment, clawback or
similar policy as it may be in effect from time to time, as well as any similar
provisions of applicable law, any of which could in certain circumstances
require repayment or forfeiture of awards or any shares of Corporation Stock or
other cash or property received with respect to the awards (including any value
received from a disposition of the shares acquired upon payment of the awards).

 

11.                               Adjustment of Shares

 

The terms and provisions of this Award (including, without limitation, the terms
and provisions relating to the number and class of shares subject to this Award)
shall be subject to appropriate adjustment in the event of any recapitalization,
merger, consolidation, disposition of property or stock, separation,
reorganization, stock dividend, issuance of rights, combination or split-up or
exchange of shares, or the like.

 

12.                               Provisions of Plan Controlling

 

This Award is subject in all respects to the provisions of the Plan. In the
event of any conflict between any provisions of this Award and the provisions of
the Plan, the provisions of the Plan shall control, except to the extent the
Plan permits the Committee to modify the terms of an Award grant and has done so
herein. Terms defined in the Plan

 

6

--------------------------------------------------------------------------------


 

where used herein shall have the meanings as so defined. Employee acknowledges
receipt of a copy of the Plan.

 

13.                               Wisconsin Contract

 

This Award has been granted in Wisconsin and shall be construed under the laws
of that state.

 

14.                               Severability

 

Wherever possible, each provision of this Award will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
hereof is held to be prohibited by or invalid under applicable law, such
provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions hereof.

 

IN WITNESS WHEREOF, the Corporation has granted this Award as of the day and
year first above written.

 

 

BRADY CORPORATION

 

 

 

By:

/s/ Conrad G. Goodkind

 

Name:

Conrad G. Goodkind

 

Its:

Lead Independent Director

 

 

EMPLOYEE’S ACCEPTANCE

 

I, Michael Nauman, hereby accept the foregoing Award and agree to the terms and
conditions thereof, including the restrictions contained in Section 9 of this
Agreement.

 

 

EMPLOYEE: MICHAEL NAUMAN

 

 

 

 

 

Signature:

/s/ Michael Nauman

 

Print Name:

Michael Nauman

 

7

--------------------------------------------------------------------------------